Citation Nr: 0100338	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-17 925A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel




INTRODUCTION

The veteran had active service from October 1970 to April 
1972.  This appeal arises from a September 1998 rating 
decision, in which the RO denied service connection for PTSD.  

The Board of Veterans' Appeals (Board) notes that, in written 
statements dated in September 1999 and January 2000, the 
veteran requested a hearing at the RO before a hearing 
officer.  The record contains a copy of a letter from the RO 
to the veteran, dated in January 2000, notifying him of the 
scheduled date and time of his hearing at the RO.  A 
handwritten notation appears on the letter, indicating that 
the hearing was canceled at the request of the veteran's 
representative.  Given that the veteran himself, in two 
written statements, requested a hearing at the RO before a 
hearing officer, and this case is being returned to the RO 
for additional development as set forth more fully below, the 
Board instructs the RO to contact the veteran or his 
representative and request that they indicate in writing 
whether the veteran desires a hearing.  


REMAND

The veteran is seeking service connection for PTSD, 
contending that he has this disorder as a result of events he 
experienced during his service in Vietnam.  

Service connection for PTSD requires: (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific, claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2000).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2000); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Zarycki, 6 Vet. App. at 98.  

A VA hospital discharge summary, dated in September 1997, 
shows that the veteran was admitted to the VA Medical Center 
(VAMC) in Salem, Virginia for inpatient medical evaluation.  
The discharge diagnoses included PTSD; therefore, a diagnosis 
of PTSD is of record.  

In October 1997, the veteran submitted his written responses 
to a VA PTSD questionnaire.  He indicated that he experienced 
an enemy rocket attack in September 1971, while assigned to 
duties at "Camp Eagle" in Phu Bai, Vietnam.  The veteran 
cited the death of a soldier in his company in December 1971, 
while he was assigned to HHC, 27th Engineer Battalion.  He 
further indicated that his unit was attached to the 101st 
Airborne Division.  He listed an incident in which he was 
under enemy fire in February 1972, at Bien Hoa.  The veteran 
also submitted a written attachment to his questionnaire 
responses, in which he listed multiple events which he 
asserted comprised stressors associated with his PTSD.  These 
stressor events included an October 1971 incident involving 
unspecified use of tear gas, an incident in which a soldier 
in the veteran's unit expired from alcohol poisoning, an 
episode in February or March 1972, during which the veteran 
believes he came under enemy fire while transmitting 
intelligence, a separate episode in which he and the duty 
officer came under enemy fire while inspecting perimeter 
security personnel, the veteran's failure to timely defend a 
soldier whom he believed was unfairly incarcerated, the 
veteran's witnessing of a helicopter crash near the non-
commissioned officer's club in which an air crew member was 
killed, and the failure of senior personnel in the 27th 
Engineer Battalion to dispatch troops to rescue soldiers in 
"B" Company, 27th Engineer Battalion, who were being 
attacked by the enemy.  

In an April 1998 letter to the RO, the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
indicated that the death of the soldier from HHC, 27th 
Engineer Battalion to whom the veteran referred might be 
verified by morning reports submitted by the deceased 
soldier's unit.  The letter explained that USASCRUR does not 
maintain morning reports but, advised the RO that the reports 
could be requested directly from the National Personnel 
Records Center (NPRC).  Operations reports and extracts of 
unit histories were enclosed with the USASCRUR letter to the 
RO.  

Review of the evidence received from USASCRUR confirms that 
the veteran's unit was considered a combat support unit, his 
unit engaged in combat support activities, and the firebase 
at which the veteran was located came under enemy fire.  
Thus, some of the claimed in-service events cited by the 
veteran have been verified.  

In Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, by requiring corroboration of every detail of claimed, 
in-service stressful events, including the veteran's personal 
participation, VA defined "corroboration" far too narrowly.  
In this case, having established the occurrence of in-service 
stressful events, the question remains as to whether such 
event is medically sufficient to result in a diagnosis of 
PTSD, and whether there is a medical nexus between current 
symptomatology and the specific, claimed in-service stressor.  
In this regard, the Board emphasizes that the question of 
whether a particular stressor is sufficient to support a 
diagnosis of PTSD is a medical, not an adjudicative question.  
See Cohen v. Brown, 10 Vet. App. 128, 143 (1997).  Moreover, 
the diagnostic criteria to establish PTSD has shifted from an 
objective to a more subjective standard.  Id.  

Here, the Board finds that additional examination of the 
veteran and obtaining a medical opinion as to whether it is 
at least as likely as not that any acquired psychiatric 
disorder, to include PTSD, is related to his service or to 
verified in-service stressful events is needed to equitably 
adjudicate the veteran's claim.  The Board further finds, as 
explained below, that if the VA psychiatrist who examines the 
veteran determines that the corroborated stressors (i.e., 
combat support activities of the veteran's unit, enemy fire 
directed at the firebase at which the veteran was located) 
are not sufficient to support a diagnosis of PTSD, additional 
development to corroborate currently unverified stressors and 
a supplemental medical opinion will be necessary.  

With regard to currently unverified stressors, in addition to 
those events described in the above referenced October 1997 
responses of the veteran to the VA PTSD questionnaire, the 
veteran described stressful events during his service in 
Vietnam in a letter received at the RO in June 1998.  He 
explained that, he had not previously been able to recall the 
name of the soldier from his unit who died from alcohol 
poisoning, but he now remembered that the soldier was an Army 
Specialist Fourth Class (whose full name is contained in the 
veteran's letter, but who is referred to herein by his 
initials: "C.P.").  The veteran noted that his letter 
enclosed a photocopy of an article from the battalion 
newspaper regarding Specialist C.P.'s death.  The newspaper 
article does not currently appear to be of record in the 
claims folder.  Additionally, the record does not indicate 
that the RO attempted to obtain morning reports for the 
deceased soldier's unit from the NPRC.  

In a letter to a representative in the U.S. Congress, dated 
in August 1999, the veteran indicated that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  However, the type of disability for which he is 
receiving benefits from the SSA was not specified.  In a 
December 1999 report of a VA PTSD evaluation, it was noted 
that the veteran had begun receiving disability benefits for 
"mental reasons" from Dupont, his employer.  It is unclear 
whether he is receiving SSA disability benefits for a 
psychiatric disorder but, in any event, the records relied 
upon by the SSA and Dupont in reaching their disability 
determinations should be obtained for the claims folder.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he indicate whether he 
desires a hearing.  If so, the hearing 
should be scheduled.  

2.  The RO should contact the Social 
Security Administration and Dupont, the 
veteran's former employer, and obtain all 
records upon which a decision to award 
disability benefits to the veteran was 
based.  

3.  The veteran should be requested to 
furnish the full names and addresses of 
all health care providers who have 
provided him with medical treatment for 
an acquired psychiatric disorder, to 
include PTSD, since his service.  The 
veteran should be requested to furnish 
any releases needed to obtain records of 
such treatment.  All records of treatment 
identified which have not been previously 
obtained should be associated with the 
claims folder.  

4.  Following completion of the foregoing 
development, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder.  
If an acquired psychiatric disorder, to 
include PTSD, is identified, the examiner 
must furnish a medical opinion as to 
whether it is at least as likely as not 
that the veteran's current acquired 
psychiatric disorder, to include PTSD, 
began in service or is related to 
verified, in-service stressful events 
(i.e., combat support activities of the 
veteran's unit, enemy fire directed at 
the firebase at which the veteran was 
located).  The examiner must be 
instructed that only those corroborated 
experiences may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the veteran's psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the currently verified 
stressor(s).  

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must indicate that the claims 
folder has been reviewed, and must 
include the rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence in the record.  The 
examination report should be associated 
with the other evidence on file in the 
veteran's claims folder.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should then review the record.  
If the VA psychiatrist conducting the 
examination of the veteran has indicated 
that the veteran has PTSD as a result of 
a verified stressful experience in 
service (i.e., combat support activities 
of the veteran's unit and enemy fire 
directed at the firebase at which the 
veteran was located), then the RO should 
make no further attempt to verify 
additional stressors, skip the 
development requested in Paragraph 7 
below, and proceed with Paragraph 8.  If 
the VA psychiatrist conducting the 
examination of the veteran determines 
that the verified stressful experience in 
service is not sufficient to support a 
diagnosis of PTSD, then the RO should 
undertake all necessary development to 
corroborate through independent means, 
the death of Army Specialist Fourth Class 
"C.P." (whose full name appears in the 
veteran's June 1998 letter, in the claims 
folder).  If it is necessary to verify 
the stressors set forth in the veteran's 
October 1997 responses to the VA PTSD 
questionnaire, he should be afforded 
opportunities to provide additional 
information (as deemed necessary by the 
USASCRUR) concerning the remaining 
purported stressors.  The veteran should 
also be informed that he may submit 
statements from former service comrades 
and others corroborating the claimed 
stressful events.  

7.  If no additional in-service stressful 
experience(s) is/are verified, then the 
RO may proceed to Paragraph 8 below.  If 
any additional, in-service stressful 
experience(s) is/are verified, the RO 
should obtain a supplemental psychiatric 
opinion on the question of whether all of 
the veteran's verified in-service 
stressful experiences are sufficient to 
support a diagnosis of PTSD.  

8.  After completion of the foregoing, 
and after undertaking any additional 
development required pursuant to this 
Remand, the RO should adjudicate the 
veteran's claim of service connection for 
PTSD on the basis of all of the pertinent 
evidence of record, and all pertinent 
legal authority.  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns noted in this 
Remand.  

9.  The RO should then review the claim 
of service connection for PTSD to 
determine whether the claim may be 
granted.  In affording such 
consideration, the RO should ensure that 
all development directed by this Remand 
is carried out and that all appropriate 
assistance is provided to the veteran 
pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

10.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



